\l
                                                 Cite as 2015 Ark. 441


                            SUPREME COURT OF ARKANSAS
                                                    N". CR-15-381

     ADRIAN PATILLO                                              opinion Delivered December   3,2015
                                            APPELLANT
                                                                 APPEAL FROM THE JEFFERSON
                                                                 COUNTY CIRCUIT COURT
                                                                 INO. CR-2012- 41,5-1)

     STATE OF ARKANSAS                                           HONORABLE BERLIN C. JONES,
                                               APPELLEE          JUDGE

                                                                 AFFIRMED.


                                  COURTNEY HUDSON GOODSON, Associate Justice


                  A   jury empaneled in    the Jefferson   Counry Circuit Court convicted appellant Adrian

         Patillo of two counts of capital murder. Patillo also pled guilty to onc count of possessing        a


         controlled substance. He received sentences of life imprisonnrent without parole for each of

         the capital-murder convictions and twenty-five years' inrprisonnrcnt on the conviction for

         possession    of a controlled substance, with all sentences running conctrrrently. For reversal,

         Parillo arglles that the circuit court abused its discretior-r ir.r linriting thc scope of Patillo's

         recross-examination        of a witness at trial. We      disagrec and afTirr-n his cor-rvictions and

         sentenccs.

                   The chargcs against Patillo arose out of an incident that occurred on May 26,2012,
     \
         in Pine Bluf}, Arkansas. The rccord oftrial reflects that on thc day ofthe nturders, Patillo was

         :rt   Marky Dee's,   a   local car wash and barbequc catering business owned by Marcus Thorns,

         onc of the victinrs. Marcus's brother, Odail, was also thcre, alongwith Tim Young, Edgar
.-r
                                                Cite as 2015 Ark. 441


      Goshen, Jr., and the second victim, Jennifer-lVainwright. Odail stated that when Patillo

      arrived at Marky Dee's on the night of the murders, he was high on           d-gr   and acting strange,

      and eventually Marcus told him he had to leave. Patillo became upset, and he              left. Patillo

      then went to his uncle's house and took        a   gun. While Patillo was gone,Jeremy Parker arrived

      at   Marky Dee's. A short time later, Patillo returned to Marky Dee's, went into the bathroom,

      came out with the gun, and shot Wainwright in the face. After he shot Wainwright, Patillo

      went to the Marky Dee's food-service truck where Young and Marcus were standing, and he

      shot Marcus in the chest. Odail, Young, Goshen, and Parker ran from the scene when Patillo

      began shooting. Odail and Goshen ran to a local deli, and a few minutes later, Patillo also

      arrived there, holding his leg and claiming he had been shot. The owners of the deli called

      the police, who arrived and transported Patillo to the hospital. Around the same time, the

      police also responded to reports of a shooting at Marky Dee's, and upon arriving at the

      business, rhey found Wainwright and Marcus                dead. As part of the investigation of the

      nrtrrders, the police took a recorded statement fronr Parker.

                Parkcr also testified during the trial. He stated that he was at Marky Dee's at the tinre

      of tl-re shootings and witnessed Patillo exit thc bathroonr with a gun in his hand and sl-root

      Wainwright. Hc further stated that, lollowing the shootings, Odail ran in the direction of a

      field that was beside the business. On cross-examination, counsel for Patillo highlighted

      several inconsistcncies berween Parker's recorded statenrent and his testinrony at         trial. In his

      rccorded statenlent, Parker indicated that following the shooting, Odai] had run tor,vard the

      lake, but   ir-r   his trial testimony, he said that Oclail had run toward the field.



                                                                                                cR-15-381
                                     Cite as 2015 Ark. 441


       On redirect examination, the State asked a series ofquestions in which Parker clarified

that he believed that the field and the lake were "almost in the same direction." In closing

its redirect examination, the State asked, "In your opinion, is your statement consistent with

what you said, what you testified to today, and what you said before? Or is it inconsistent?"

Parker responded, "Consistent." Finally, the State asked,         "In your mind, is there     any

difference in what you told the police and what you're saying today?" Parked replied, "No,

ma'am."

       On   recross-examination, counsel      for Patillo began to again    address the various

inconsistencies berween Parker's recorded statement and his testimony at        trial. The State

objected, arguing that the questions on redirect had been confined to the issue of whether

there was any inconsistency in Parker's statements that Odail ran toward the lake or toward

the field, and that this line of questioning did not open up Parker's entire statement for

recross-examination. Counsel for Patillo pointed out that the State had asked the broad

question ofwhether Parker believed that his statenlent at trial was consistent with his recorded

statenlent and had not qualified the question to refer only to the issue of the direction which

Odail had   run. Thc circuit court sustained the objection, noting that counsel could again

address the inconsistencies   during his closing statenlent. The jury ultimatcly convicted Parillo

of two coltnts of capital murder and sentenced him to life imprisonment withottt parole on

each count, and Patillo filcd this appeal.

       On appeal, Patillo's only argument is that the circuit court abused its discretion in

linriting his questions on recross-examination of Parker because the State's qllestions on


                                                                                     cR-i5-381
                                       Cite as 2015 Ark. 441


redirect examination regarding the consistency of Parker's statenlent were broad enough to

encompass Parker's entire statement. The State responds that the circuit court did not abuse

its discretion because the scope ofthe proseclltor's questions on redirect were confined to the

issue of which direction Odail had run in following the shootings, and because Patillo was

able to fully inquire about inconsistencies in Parker's statement on cross-examination.

         The scope and extent of recross-examination are within the discretion of the trial

court.   Rotlgers u. State,360   Ark. 24,   199 S.W.3d 625   (2004). This courr has stated that rhe

use of cross-examination is an important tool in bringing the facts before the        jury and that

wide latitude should be afforded by the circuit colrrt. Woodntffu. State,313 Ark.585,856

S.W.2d 299 (1993). That being said, this court has also held that a circuit court nllrst

deternrine when the matter has been suflicicntly developed and when the outer linrits of

cross-exanrination have been reached, and we will not revcrse absent an abuse of discretion.

Ne/sor u. State,257 Ark. 1,513 S.W.2d 496 (1974). Additionally, the circuit courr nray

irnposc reasonable linrits on cross-exanrination based on collcerns abotrt harassr-nent, prejudice,

waste oltinre, unnecessary duplication of testinrony, confusion of issncs, or interrogation that

is rcpetitive or only nrarginally relevant. Edisotr u. Stntc,2015 Ark. 376,
                                                                                -S.\)f.3d -.
         The crux of Patillo's argunlent on appcal is that thc circuit corlrt crrcd in lir"niting his

second inquiry into various inconsistencies between Parker's recorded statenrent and his

testinrony at   trial.   Notably, Patillo addresscd nlrn)erolls inconsistencics during his cross-

exanrination    of Parker, and he      does not argue that hc sougl-rt     to introduce any     new

inconsistency in recross-examination. In fact, in his reply briefl he inclicates that the exclucled



                                                                                       cll-15-381
                                       Cite as 2015 Ark. 441


testimony was "a matter of record by way of direct and cross-examination." In other words,

Patillo recognizes that the testimony he sought to elicit on recross was merely     a   repetition of

the testimony Parker had already given on cross-examination.

       The circuit court did not abuse its discretion in refusing to allow Patillo to         rehash


testimony from cross-examination on recross. As noted above, we have held that the circuit

court may impose reasonable limits on cross-examination to avoid unnecessary duplication

of testimony and where it appears that the matter has been sufficiently developed and clearly

presented to the    jury.   Edison, supra. In this case, Patillo does not argue that he intended to

seek new information on recross; rather, he admits that any testimony that rhe circuit court

excluded was previously admitted         in cross-examination. (Jnder these circunrstances,      the

circuit court did not abuse its discretion in limiting Patillo's recross-examination.

       In   conrpliance     with   Arkansas Supreme Court Rule 4-3(i), the record has been

examined lor all objections, motions, and requests made by either parry that were decided

adversely to appellant, and no prejudicial error has been found.

       AfTirnred.

       Robinson & Zakrzewski, P.A., by: Luke Zakrzewski, for appellant.

       Leslie Rutledge, Att'y Gen., by:          Karen Virginia Wallace, Ass't Att'y Gen., for
       appellee.




                                                                                        cR-15-381